NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
NOVO NORDISK AlS AND NOVO NORDISK INC.,
Plaintiffs-Appellcmts, ~
V.
CARACO PHARMACEUTICAL LABORATORIES,
LTD., AND SUN PHARMACEUTICAL INDUSTRIES,
LTD.,
Defen,dants-Appellees. '
2011-1223
Appea1 from the United States District Court for the
Easte1'n District of Michigan in case no. 05-CV-40188,
Judge Avern Cohn.
ON MOTION
ORDER
Upon consideration of the unopposed motion to reform
the official caption,
IT IS ORDERED THAT2
The motion is granted The revised official caption is
reflected above.

NOVO NORDISK V. CARACO PHARlV[A
2
FoR THE CoURT
HAR 1 9 2911 /3/Jan H@rba1y
Date J an Horba1y
ccc Mark A. Perry, Esq.
James F. Hurst, Esq.
s21
C1erk
D
'~'+s22§fS*.Ziz.'esr“
HAR 1 3 2011
JANI'l0RBM.Y
film